DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicants’ reply to the February 10, 2022 Office Action, filed May 10, 2022, is acknowledged.  Applicants previously canceled claims 1-36, 40-117, 119-127, 129-144, and 146-155, and now cancel claims 37-39, 118, 128, 145, and 171.  Applicants amend claim 156.  Claims 156-170 are under examination.
 Any objection or rejection of record in the previous Office Action, mailed February 10, 2022, which is not addressed in this action has been withdrawn in light of Applicants’ amendments and/or arguments.  This action is FINAL.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 	Claims 156-170 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as anticipated by Zhang et al. (Zhang I, U.S. Patent Application Publication No. 2019/0010471, published January 10, 2019, and claiming priority to PCT Patent Application No. PCT/US2016/038034, filed June 17, 2016, and U.S. Provisional Patent Application Nos. 61/181,453; 62/207,312; 62/237,360; 62/255,256; and 62/269,876, filed June 18, 2015; August 19, 2015; October 5, 2015; November 13, 2015; and December 18, 2015, respectively).  This rejection is maintained.
 	It is noted that claims 156-170 are product-by-process claims.  Therefore, the claims are being interpreted as encompassing a modified eukaryotic cell prepared by any method that reduces off-target effects of a CRISPR-Cas9 system.
Regarding claims 156 and 157, Zhang I discloses a CRISPR-Cas9 system where the Cas9 can be guided to specific locations within genomes (abstract and paragraph [0076]).  Zhang I discloses that off-target effects can be seen where the Cas9 can bind to off-target loci (abstract and paragraph [0076]).  Zhang I discloses that these off-target effects can be computationally determined (paragraph [0632]).  Zhang I discloses modified cells where off-target effects are reduced (paragraph [1180]).
	Regarding claim 158, Zhang I discloses that Cas9 target recognition is dictated by base-pairing interactions of the guide with the DNA target, and that the degree of complementarity between the guide and the target is greater than 94.5% (paragraphs [0076] and [0298]).
	Regarding claims 159-160, Zhang I discloses that the cells can be human cells, including lymphocytes (paragraphs [0089] and [0988]).
	Regarding claims 161-164 and 170, Zhang I discloses that the CRISPR-Cas9 system can provide for modified cells where the cells are associated with a genetic disease or disorder, including sickle-cell anemia (a blood disorder) and cancer, where the cells can be prepared ex vivo and reinfused into a patient, which is interpreted as being a pharmaceutical composition (paragraphs [0365] and [0414]). Zhang I discloses that the modified cells can be administered to a patient, which is also interpreted as being a pharmaceutical composition of the modified cells (paragraph [1691]).
	Regarding claim 165, Zhang I discloses that the modified cells can have altered expression of PDCD1, CTLA4, and TRAC (i.e., TCRA) (paragraph [1566]).
	Regarding claims 166-167, Zhang I discloses that the Cas9 can be from either Streptococcus pyogenes or Staphylococcus aureus (paragraphs [0303] and [0386]).  Zhang I discloses that the PAM sequence for S. pyogenes is NGG (paragraph [0579]).
 	Regarding claim 168, Zhang I discloses that the guide RNA can be a chimeric sgRNA, which comprises the crRNA (guide) and the tracr linked together (paragraphs [0106]-[0108] and [0116]).
 	Regarding claim 169, Zhang I discloses that CRISPR-Cas9 systems can be applied to stem cells (paragraph [0166]).
Zhang I discloses each and every limitation of claims 156-170.  Therefore, Zhang I anticipates claims 156-170.

Claims 156-157, 159-164, and 166-170 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Hsu et al. (157(6) Cell 1262-1278 (2014), and cited in the Information Disclosure Statement filed March 9, 2020).  This rejection is maintained.
It is noted that claims 156-170 are product-by-process claims.  Therefore, the claims are being interpreted as encompassing a modified eukaryotic cell prepared by any method that reduces off-target effects of a CRISPR-Cas9 system.
	Regarding claims 156 and 157, Hsu discloses a CRISPR-Cas9 system where the Cas9 can be guided to specific locations within genomes (abstract).  Hsu discloses that off-target effects can be seen where the Cas9 can bind to off-target loci (page 1270, column 1, second full paragraph).  Hsu discloses that these off-target effects can be computationally determined (page 1270, column 2, first full paragraph).  Hsu discloses modified cells where off-target effects are reduced (page 1269, column 2, second full paragraph and paragraph bridging pages 1270 and 1271).
	Regarding claim 158, Hsu discloses that Cas9 target recognition is dictated by base-pairing interactions of the guide with the DNA target (page 1270, column 1, first full paragraph).
	Regarding claims 159-160, Hsu discloses that the cells can be human cells, including lymphocytes (page 1269, column 2, second full paragraph and page 1274, column 2, final full paragraph).
	Regarding claims 161-164 and 170, Hsu discloses that the CRISPR-Cas9 system can provide for modified cells where the cells are associated with a genetic disease or disorder, including sickle-cell anemia (a blood disorder) and cancer, where the cells can be prepared ex vivo and reinfused into a patient, which is interpreted as being a pharmaceutical composition (page 1274, column 2 to page 1275 column 1).
	Regarding claims 166-167, Hsu discloses that the Cas9 can be from either Streptococcus pyogenes or Staphylococcus aureus (Figure 5).  Hsu discloses that the PAM sequence for S. pyogenes is NGG (page 1269, column 1, final full paragraph).
 	Regarding claim 168, Hsu discloses that the guide RNA can be a chimeric sgRNA, which comprises the crRNA (guide) and the tracr linked together (page 1270, column 2).
 	Regarding claim 169, Hsu discloses that CRISPR-Cas9 systems can be applied to human pluripotent stem cells (page 1269, column 1, final full paragraph).
Hsu discloses each and every limitation of claims 156-157, 159-164 and 166-170.  Therefore, Hsu anticipates claims 156-157, 159-164 and 166-170.

Claims 156-161 and 166-170 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as anticipated by Zhang et al. (Zhang II, PCT Patent Application Publication No. WO 2015/089364, published June 18, 2015, and cited in the Information Disclosure Statement filed February 15, 2019).  This rejection is maintained.
It is noted that claims 156-170 are product-by-process claims.  Therefore, the claims are being interpreted as encompassing a modified eukaryotic cell prepared by any method that reduces off-target effects of a CRISPR-Cas9 system.
Regarding claims 156-157, Zhang II discloses modified eukaryotic cells having reduced off-target effects (paragraph [0416]).  Zhang II discloses that the selected parameters or variables are selected from the group comprising CRISPR effector specificity, gRNA specificity, CRISPR-Cas complex specificity, PAM restrictiveness, PAM type (natural or modified), PAM nucleotide content, PAM length, CRISPR effector activity, gRNA activity, CRISPR-Cas complex activity, target cleavage efficiency, target site selection, target sequence length, ability of effector protein to access regions of high chromatin accessibility, degree of uniform enzyme activity across genomic targets, epigenetic tolerance, mismatch/budge tolerance, CRISPR effector stability, CRISPR effector mRNA stability, gRNA stability, CRISPR-Cas complex stability, CRISPR effector protein or mRNA immunogenicity or toxicity, gRNA immunogenicity or toxicity, CRISPR-Cas complex immunogenicity or toxicity, CRISPR effector protein or mRNA dose or titer, gRNA dose or titer, CRISPR-Cas complex dose or titer, CRISPR effector protein size, CRISPR effector expression level, gRNA expression level, CRISPR-Cas complex expression level, CRISPR effector spatiotemporal expression, gRNA spatiotemporal expression, CRISPR-Cas complex spatiotemporal expression, as well as the effect of sgRNA mutations  on the ability to induce indels (paragraphs [0047] and [00195] and Figures 11A-D).  Zhang II further discloses, selecting one or more CRISPR-Cas system delivery vehicle or expression system, and optimization of selected parameters or variables associated with the CRISPR-Cas system and/or its functionality, wherein specificity, efficacy, and/or safety are optimized, which is achieved using systems arranged to have a high degree of sequence specificity for the target DNA, and removing off target binding and effects thereof (paragraphs [0066] and [0077]).  
 	Regarding claim 158, Zhang II discloses that Cas9 target recognition is dictated by base-pairing interactions of the guide with the DNA target, and that the degree of complementarity between the guide and the target is greater than 94.5% (paragraph [0061]).
Regarding claims 159-160, Zhang II discloses that the cells can be human cells (paragraphs [0009] and [0059]).
	Regarding claims 161 and 170, Zhang II discloses that the CRISPR-Cas9 system can provide for modified cells where the cells are associated with a genetic disease or disorder, where the cells can be prepared ex vivo and reinfused into a patient, which is interpreted as being a pharmaceutical composition (paragraph [0075]).  Zhang II discloses that the modified cells can be administered to a patient, which is also interpreted as being a pharmaceutical composition of the modified cells (paragraph [0075]).
Regarding claims 166-167, Zhang II discloses that the Cas9 can be from either Streptococcus pyogenes or Staphylococcus aureus (paragraphs [0012] and [0096]).  Zhang II discloses that the PAM sequence for S. pyogenes is NGG (paragraph [0045] and [0068]).
 	Regarding claim 168, Zhang II discloses that the guide RNA can be a chimeric sgRNA, which comprises the crRNA (guide) and the tracr linked together (paragraphs [0065]).
	Regarding claim 169, Zhang II discloses that CRISPR-Cas9 systems can be applied to stem cells (paragraph [0075]).
Zhang II discloses each and every limitation of claims 156-164, and 166-170, and therefore, Zhang II anticipates claims 156-161 and 166-170.

Claims 156-161, 164 and 166-169 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as anticipated by Wang et al. (U.S. Patent Application Publication No. 2016/0251648, published September 1, 2016, filed April 28, 2016, and claiming priority to PCT Patent Application No. PCT/US14/62558, filed October 28, 2014 and U.S. Provisional Patent Application Nos. 61/961,980; 61/963,643; and 62/069,243, filed October 28, 2013; December 9, 2013; and October 27, 2014, and cited in the Information Disclosure Statement filed March 9, 2019).  This rejection is maintained.
It is noted that claims 156-170 are product-by-process claims.  Therefore, the claims are being interpreted as encompassing a modified eukaryotic cell prepared by any method that reduces off-target effects of a CRISPR-Cas9 system.
Regarding claims 156 and 157, Wang discloses a CRISPR-Cas9 system where the Cas9 can be guided to specific locations within genomes (paragraph [0045]).  Wang discloses that off-target effects can be seen where the Cas9 can bind to off-target loci (paragraphs [0087]-[0092]).  Wang discloses that these off-target effects can be computationally determined (paragraph [0011]).  Wang discloses modified cells where off-target effects are reduced (paragraph [0089]).
	Regarding claim 158, Wang discloses that the degree of complementarity between the guide and the target is greater than 94.5% (paragraphs [0140]).
	Regarding claims 159-160, Wang discloses that the cells can be human cells, including lymphocytes (paragraphs [0028] and [0121]).
	Regarding claims 161 and 164, Wang discloses that the CRISPR-Cas9 system can provide for modified cells where the cells are associated with a genetic disease or disorder, including (paragraph [0130] 
	Regarding claims 166-167, Wang discloses that the Cas9 can be from either Streptococcus pyogenes or Staphylococcus aureus (paragraphs [0045] and [0129]).  Wang discloses that the PAM sequence for S. pyogenes is NGG (paragraph [0045]).
 	Regarding claim 168, Wang discloses that the guide RNA can be a chimeric sgRNA, which comprises the crRNA (guide) and the tracr linked together (paragraphs [0016] and [0104]).
 	Regarding claim 169, Wang discloses that CRISPR-Cas9 systems can be applied to human embryonic stem cells (paragraphs [0090] and [0138]).
Wang discloses each and every limitation of claims 156-169.  Therefore, Wang anticipates claims 156-161, 164 and 166-169.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 156-170 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (157(6) Cell 1262-1278 (2014), and cited in the Information Disclosure Statement filed March 9, 2020) or Zhang et al. (Zhang II, PCT Patent Application Publication No. WO 2015/089364, published June 18, 2015, and cited in the Information Disclosure Statement filed February 15, 2019); or Wang et al. (U.S. Patent Application Publication No. 2016/0251648, published September 1, 2016, filed April 28, 2016, and claiming priority to PCT Patent Application No. PCT/US14/62558, filed October 28, 2014 and U.S. Provisional Patent Application Nos. 61/961,980; 61/963,643; and 62/069,243, filed October 28, 2013; December 9, 2013; and October 27, 2014, and cited in the Information Disclosure Statement filed March 9, 2019) in view of Zhang et al. (Zhang I, U.S. Patent Application Publication No. 2019/0010471, published January 10, 2019, and claiming priority to PCT Patent Application No. PCT/US2016/038034, filed June 17, 2016, and U.S. Provisional Patent Application Nos. 61/181,453; 62/207,312; 62/237,360; 62/255,256; and 62/269,876, filed June 18, 2015; August 19, 2015; October 5, 2015; November 13, 2015; and December 18, 2015, respectively).  This rejection is maintained.
It is noted that claims 156-170 are product-by-process claims.  Therefore, the claims are being interpreted as encompassing a modified eukaryotic cell prepared by any method that reduces off-target effects of a CRISPR-Cas9 system.
	Regarding claims 156 and 157, Hsu discloses a CRISPR-Cas9 system where the Cas9 can be guided to specific locations within genomes (abstract).  Hsu discloses that off-target effects can be seen where the Cas9 can bind to off-target loci (page 1270, column 1, second full paragraph).  Hsu discloses that these off-target effects can be computationally determined (page 1270, column 2, first full paragraph).  Hsu discloses modified cells where off-target effects are reduced (page 1269, column 2, second full paragraph and paragraph bridging pages 1270 and 1271).
	Regarding claim 158, Hsu discloses that Cas9 target recognition is dictated by base-pairing interactions of the guide with the DNA target (page 1270, column 1, first full paragraph).
	Regarding claims 159-160, Hsu discloses that the cells can be human cells, including lymphocytes (page 1269, column 2, second full paragraph and page 1274, column 2, final full paragraph).
	Regarding claims 161-164 and 170, Hsu discloses that the CRISPR-Cas9 system can provide for modified cells where the cells are associated with a genetic disease or disorder, including sickle-cell anemia (a blood disorder) and cancer, where the cells can be prepared ex vivo and reinfused into a patient, which is interpreted as being a pharmaceutical composition (page 1274, column 2 to page 1275 column 1).
	Regarding claims 166-167, Hsu discloses that the Cas9 can be from either Streptococcus pyogenes or Staphylococcus aureus (Figure 5).  Hsu discloses that the PAM sequence for S. pyogenes is NGG (page 1269, column 1, final full paragraph).
 	Regarding claim 168, Hsu discloses that the guide RNA can be a chimeric sgRNA, which comprises the crRNA (guide) and the tracr linked together (page 1270, column 2).
 	Regarding claim 169, Hsu discloses that CRISPR-Cas9 systems can be applied to human pluripotent stem cells (page 1269, column 1, final full paragraph).
Regarding claims 156-157, Zhang II discloses modified eukaryotic cells having reduced off-target effects (paragraph [0416]).  Zhang II discloses that the selected parameters or variables are selected from the group comprising CRISPR effector specificity, gRNA specificity, CRISPR-Cas complex specificity, PAM restrictiveness, PAM type (natural or modified), PAM nucleotide content, PAM length, CRISPR effector activity, gRNA activity, CRISPR-Cas complex activity, target cleavage efficiency, target site selection, target sequence length, ability of effector protein to access regions of high chromatin accessibility, degree of uniform enzyme activity across genomic targets, epigenetic tolerance, mismatch/budge tolerance, CRISPR effector stability, CRISPR effector mRNA stability, gRNA stability, CRISPR-Cas complex stability, CRISPR effector protein or mRNA immunogenicity or toxicity, gRNA immunogenicity or toxicity, CRISPR-Cas complex immunogenicity or toxicity, CRISPR effector protein or mRNA dose or titer, gRNA dose or titer, CRISPR-Cas complex dose or titer, CRISPR effector protein size, CRISPR effector expression level, gRNA expression level, CRISPR-Cas complex expression level, CRISPR effector spatiotemporal expression, gRNA spatiotemporal expression, CRISPR-Cas complex spatiotemporal expression, as well as the effect of sgRNA mutations  on the ability to induce indels (paragraphs [0047] and [00195] and Figures 11A-D).  Zhang II further discloses, selecting one or more CRISPR-Cas system delivery vehicle or expression system, and optimization of selected parameters or variables associated with the CRISPR-Cas system and/or its functionality, wherein specificity, efficacy, and/or safety are optimized, which is achieved using systems arranged to have a high degree of sequence specificity for the target DNA, and removing off target binding and effects thereof (paragraphs [0066] and [0077]).  
 	Regarding claim 158, Zhang II discloses that Cas9 target recognition is dictated by base-pairing interactions of the guide with the DNA target, and that the degree of complementarity between the guide and the target is greater than 94.5% (paragraph [0061]).
Regarding claims 159-160, Zhang II discloses that the cells can be human cells (paragraphs [0009] and [0059]).
	Regarding claims 161 and 170, Zhang II discloses that the CRISPR-Cas9 system can provide for modified cells where the cells are associated with a genetic disease or disorder, where the cells can be prepared ex vivo and reinfused into a patient, which is interpreted as being a pharmaceutical composition (paragraph [0075]).  Zhang II discloses that the modified cells can be administered to a patient, which is also interpreted as being a pharmaceutical composition of the modified cells (paragraph [0075]).
Regarding claims 166-167, Zhang II discloses that the Cas9 can be from either Streptococcus pyogenes or Staphylococcus aureus (paragraphs [0012] and [0096]).  Zhang II discloses that the PAM sequence for S. pyogenes is NGG (paragraph [0045] and [0068]).
 	Regarding claim 168, Zhang II discloses that the guide RNA can be a chimeric sgRNA, which comprises the crRNA (guide) and the tracr linked together (paragraphs [0065]).
	Regarding claim 169, Zhang II discloses that CRISPR-Cas9 systems can be applied to stem cells (paragraph [0075]).
Regarding claims 156 and 157, Wang discloses a CRISPR-Cas9 system where the Cas9 can be guided to specific locations within genomes (paragraph [0045]).  Wang discloses that off-target effects can be seen where the Cas9 can bind to off-target loci (paragraphs [0087]-[0092]).  Wang discloses that these off-target effects can be computationally determined (paragraph [0011]).  Zhang I discloses modified cells where off-target effects are reduced (paragraph [0089]).
	Regarding claim 158, Wang discloses that the degree of complementarity between the guide and the target is greater than 94.5% (paragraphs [0140]).
	Regarding claims 159-160, Wang discloses that the cells can be human cells, including lymphocytes (paragraphs [0028] and [0121]).
	Regarding claims 161 and 164, Wang discloses that the CRISPR-Cas9 system can provide for modified cells where the cells are associated with a genetic disease or disorder, including cancer (paragraph [0130] 
	Regarding claims 166-167, Wang discloses that the Cas9 can be from either Streptococcus pyogenes or Staphylococcus aureus (paragraphs [0045] and [0129]).  Wang discloses that the PAM sequence for S. pyogenes is NGG (paragraph [0045]).
 	Regarding claim 168, Wang discloses that the guide RNA can be a chimeric sgRNA, which comprises the crRNA (guide) and the tracr linked together (paragraphs [0016] and [0104]).
 	Regarding claim 169, Wang discloses that CRISPR-Cas9 systems can be applied to human embryonic stem cells (paragraphs [0090] and [0138].
	Hsu fails to explicitly disclose or suggest the degree of complementarity between the guide and the target sequence.  Hsu fails to disclose specifically modified genes.  Hsu fails to explicitly disclose that the cells can be a pharmaceutical composition.
	Zhang II fails to disclose that the cells can be lymphocytes, or that the genetic disease or disorder can be a blood disorder or cancer.  Zhang II fails to disclose specifically modified genes.  
	Wang fails to disclose that the cells can be lymphocytes, or that the genetic disease or disorder can be a blood disorder or cancer. Wang fails to disclose specifically modified genes.  Wang fails to disclose or suggest that the cells can be a pharmaceutical composition.
Regarding claims 156 and 157, Zhang I discloses a CRISPR-Cas9 system where the Cas9 can be guided to specific locations within genomes (abstract and paragraph [0076]).  Zhang I discloses that off-target effects can be seen where the Cas9 can bind to off-target loci (abstract and paragraph [0076]).  Zhang I discloses that these off-target effects can be computationally determined (paragraph [0632]).  Zhang I discloses modified cells where off-target effects are reduced (paragraph [1180]).
	Regarding claim 158, Zhang I discloses that Cas9 target recognition is dictated by base-pairing interactions of the guide with the DNA target, and that the degree of complementarity between the guide and the target is greater than 94.5% (paragraphs [0076] and [0298]).
	Regarding claims 159-160, Zhang I discloses that the cells can be human cells, including lymphocytes (paragraphs [0089] and [0988]).
	Regarding claims 161-164 and 170, Zhang I discloses that the CRISPR-Cas9 system can provide for modified cells where the cells are associated with a genetic disease or disorder, including sickle-cell anemia (a blood disorder) and cancer, where the cells can be prepared ex vivo and reinfused into a patient, which is interpreted as being a pharmaceutical composition (paragraphs [0365] and [0414]). Zhang I discloses that the modified cells can be administered to a patient, which is also interpreted as being a pharmaceutical composition of the modified cells (paragraph [1691]).
	Regarding claim 165, Zhang I discloses that the modified cells can have altered expression of PDCD1, CTLA4, and TRAC (i.e., TCRA) (paragraph [1566]).
	Regarding claims 166-167, Zhang I discloses that the Cas9 can be from either Streptococcus pyogenes or Staphylococcus aureus (paragraphs [0303] and [0386]).  Zhang I discloses that the PAM sequence for S. pyogenes is NGG (paragraph [0579]).
 	Regarding claim 168, Zhang I discloses that the guide RNA can be a chimeric sgRNA, which comprises the crRNA (guide) and the tracr linked together (paragraphs [0106]-[0108] and [0116]).
 	Regarding claim 169, Zhang I discloses that CRISPR-Cas9 systems can be applied to stem cells (paragraph [0166]).
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the eukaryotic cells of Hsu, Zhang II, or Wang with the characteristics of the eukaryotic cells of Zhang II because each of Hsu, Zhang II, Wang, and Zhang I all related to the use of CRISPR-Cas9 to prepare eukaryotic cells having reduced off-target effects.  As such, one of ordinary skill in the art would be motivated to incorporate all of Zhang I’s characteristics in the cells of Hsu, Zhang II, Wang, or Zhang I in order to arrive at eukaryotic cells that can be used to treat genetic diseases and disorders.  Further, one of ordinary skill in the art would have had a predictable and reasonable expectation of success in incorporating Zhang I’s characteristics into the modified eukaryotic cells of Hsu, Zhang II, Wang, or Zhang I.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 156-170 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-17 of U.S. Patent No. 10,494,621.  This rejection is maintained.
It is noted that claims 156-170 are product-by-process claims.  Therefore, the claims are being interpreted as encompassing a modified eukaryotic cell prepared by any method that reduces off-target effects of a CRISPR-Cas9 system.
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘621 patent claims a method of developing or designing a CRISPR-Cas system-based therapy/therapeutic by selecting target sequences that are not off-target sites.  While the ‘621 patent does not specifically claim a cell made by a method of reducing off-target effects, it discloses such cells.  However, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention that the method claimed by the ‘621 patent would result in modified eukaryotic cells with reduced off-target effects.  Furthermore, the ‘621 patent disclosed, but did not claim the modified eukaryotic cells made by a method where off-target effects were reduced.  The instant case is analogous to Sun Pharmaceutical Industries, Ltd. v. Eli Lilly and Company (Fed. Cir. July 28, 2010), where the courts ruled that obviousness-type double patenting exist between previously-disclosed, but newly-claimed utility.  Therefore, the instant claims are not patentably distinct from the claims of the ‘621 patent.   

Claims 156-170 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 27 and 29 of U.S. Patent No. 10,876,100.  This rejection is maintained.
It is noted that claims 156-170 are product-by-process claims.  Therefore, the claims are being interpreted as encompassing a modified eukaryotic cell prepared by any method that reduces off-target effects of a CRISPR-Cas9 system.
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘100 patent and the instant application both claim modified eukaryotic cells made by a method that provides for reduced off-target effects.  Therefore, the instant claims are not deemed to be patentably distinct from the claims of the ‘100 patent.

Claims 156-170 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,149,267.  This rejection is maintained.
It is noted that claims 156-170 are product-by-process claims.  Therefore, the claims are being interpreted as encompassing a modified eukaryotic cell prepared by any method that reduces off-target effects of a CRISPR-Cas9 system.
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘267 patent claims a method of developing or designing a CRISPR-Cas system-based therapy/therapeutic by selecting target sequences that are not off-target sites.  While the ‘267 patent does not specifically claim a cell made by a method of reducing off-target effects, it discloses such cells.  However, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention that the method claimed by the ‘267 patent would result in modified eukaryotic cells with reduced off-target effects.  Furthermore, the ‘267 patent disclosed, but did not claim the modified eukaryotic cells made by a method where off-target effects were reduced.  The instant case is analogous to Sun Pharmaceutical Industries, Ltd. v. Eli Lilly and Company (Fed. Cir. July 28, 2010), where the courts ruled that obviousness-type double patenting exist between previously-disclosed, but newly-claimed utility.  Therefore, the instant claims are not patentably distinct from the claims of the ‘267 patent.   

Claims 156-170 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 35-38 and 183-186, and 188-189 of copending Application No. 16/325,898 (reference application).  This rejection is maintained.  It is noted that the ‘898 application has been allowed.  Upon issuance of a patent, this rejection will no longer be a provisional rejection.
It is noted that claims 156-170 are product-by-process claims.  Therefore, the claims are being interpreted as encompassing a modified eukaryotic cell prepared by any method that reduces off-target effects of a CRISPR-Cas9 system.
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘898 application claims a method of developing or designing a CRISPR-Cas system-based therapy/therapeutic by selecting target sequences that are not off-target sites.  While the ‘898 application does not specifically claim a cell made by a method of reducing off-target effects, it discloses such cells.  However, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention that the method claimed by the ‘898 application would result in modified eukaryotic cells with reduced off-target effects.  Furthermore, the ‘898 application disclosed, but did not claim the modified eukaryotic cells made by a method where off-target effects were reduced.  The instant case is analogous to Sun Pharmaceutical Industries, Ltd. v. Eli Lilly and Company (Fed. Cir. July 28, 2010), where the courts ruled that obviousness-type double patenting exist between previously-disclosed, but newly-claimed utility.  Therefore, the instant claims are not patentably distinct from the claims of the ‘898 application.   
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Amendments and Arguments
	Regarding the rejections under 35 U.S.C. §§ 102 and 103, Applicants’ arguments have been fully considered and are not deemed to be persuasive.
	Regarding the rejections under 35 U.S.C. § 102 and 103, Applicants again assert that the cited prior art references do not anticipate all the elements and limitations of the claims as presented.
However, as stated above and previously, claims 156-170 are product-by-process claims, as acknowledged by Applicants.  Therefore, because the claims are still being interpreted as encompassing any modified eukaryotic cell prepared by any method that reduces off-target effects of a CRISPR-Cas9 system, the modified eukaryotic cells disclosed by the cited prior art references are deemed to be the same as, or obvious variants thereof, the modified eukaryotic cells of the instant invention.  Absent objective and factually supported evidence that the instantly claimed cells are different from any other modified eukaryotic cells where off-target effects are reduced, the cited prior art references are deemed to anticipated the instantly claimed modified isolated eukaryotic cells.  Applicants have not yet provided any evidence that the claimed cells are different from those disclosed by the prior art.  Applicants have provided only arguments of counsel, and arguments of counsel cannot take the place of factually supported objective evidence.  See, e.g., In re Huang, 100 F.3d 135,139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984).
For all these reasons, and those listed above, claims 156-170 are still deemed to be anticipated by, or rendered obvious over, the cited prior art references.


Regarding the nonstatutory double patenting rejections over U.S. Patent Nos. 10,494,621 and 10,876,100 and U.S. Patent Application Nos. 15/141,348 and 16/325,898, these rejections are maintained, as set forth above.  As stated above, the claims are interpreted as encompassing a modified eukaryotic cell prepared by any method that reduces off-target effects of a CRISPR-Cas9 system.  Therefore, according to Applicants’ request, these rejections are held in abeyance.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY J LEITH whose telephone number is (313)446-4874.  The examiner can normally be reached on Monday - Thursday 8:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINDY BROWN can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NANCY J. LEITH
Primary Examiner
Art Unit 1636

/NANCY J LEITH/Primary Examiner, Art Unit 1636